Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-13-2004

Corneal v. Jackson
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3587




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Corneal v. Jackson" (2004). 2004 Decisions. Paper 844.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/844


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                        No. 03-3587
                       ____________

                  DAVID B. CORNEAL;
                 SANDRA Y. CORNEAL,

                             Appellants

                               v.

 JACKSON TOWNSHIP, Huntingdon County, Pennsylvania;
   W. THOMAS WILSON, Individually and in his Official
         Capacity as Supervisor of Jackson Township;
    MICHAEL YODER, Individually and in his Official
         Capacity as Supervisor of Jackson Township;
      RALPH WEILER, Individually and in his Official
         Capacity as Supervisor of Jackson Township;
      BARRY PARKS, Individually and in his Official
Capacity as Sewage Enforcement Officer of Jackson Township;
 DAVID VAN DOM MELEN, Individually and in his Official
             Capacity as Building Permit Officer;
      ANN L. WIRTH, Individually and in her Official
         Capacity as Secretary of Jackson Township;
LARRY NEWTON, Individually and in his Official Capacity as
                Solicitor to Jackson Township
                        ____________

       On Appeal from the United States District Court
           for the Middle District of Pennsylvania
                   (D.C. No. 00-cv-01192)
        District Judge: Honorable Sylvia H. Rambo
                       ____________

                  Argued: March 30, 2004

  Before: ALITO, FISHER and ALDISERT, Circuit Judges.
                                   (Filed April 13, 2004)

Bridget E. Montgomery (Argued)
Adam M . Shienvold
Eckert, Seamans, Cherin & Mellott
213 Market Street, 8 th Floor
Harrisburg, PA 17101
       Attorneys for Appellants

Anthony R. Sherr (Argued)
Mayers, Mennies & Sherr
3031 Walton Road
Building A, Suite 330
P.O. Box 1547
Blue Bell, PA 19422
      Attorney for Appellees, Township
      of Jackson, W. Thomas Wilson,
      Michael Yoder, Ralph Weiler,
      Barry Parks, David Van Dommelen,
      and Ann L. Wirth

Kathryn L. Simpson (Argued)
Mette, Evans & Woodside
3401 North Front Street
P.O. Box 5950
Harrisburg, PA 17110-0950
       Attorney for Appellee, Larry Newton

                                        ____________

                                OPINION OF THE COURT
                                     ____________

FISHER, Circuit Judge.

       David and Sandra Corneal appeal the district court’s grant of summary judgment

to Jackson Township and various officials on claims for substantive due process and

tortious interference with contract. Plaintiffs also argue that the district court erred in

                                               2
granting a motion to dismiss the Township solicitor from the case, and in the alternative,

suggest that the court abused its discretion in denying leave to amend. We will affirm.

       The parties are familiar with the facts and procedural history, which we will not

recite except as necessary to the discussion. The Corneals argue that a jury must decide

whether their substantive due process rights were violated by the enactment of a

moratorium on subdivisions and other actions that allegedly interfered with the plaintiffs’

attempts to subdivide, develop, and sell property they owned in Jackson Township. In

United Artists Theatre Circuit, Inc. v. Township of Warrington, Pa., we concluded that

“executive action violates substantive due process only when it shocks the conscience.”

316 F.3d 392, 399-400 (3d Cir. 2003) (emphasis added). Otherwise, federal courts could

be “cast in the role of a zoning board of appeals.” Id. at 402 (internal quotes removed).

       We agree with the district court’s discussion of United Artists and will not repeat

what was addressed in the decision below. As noted by the district court, unless the

defendants’ actions were “completely unrelated in any way to a rational land use goal,”

there is no violation. See County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998) (due

process protects against “exercise of power without any reasonable justification in the

service of a legitimate governmental objective”). Although some conduct may evidence

personal animus – such as calling Mr. Corneal “that trouble-making yuppie from over the




                                             3
mountain” – under United Artists, mere improper motives are not conscious-shocking.1

See United Artists, 316 F.3d at 400-01.

       The enactment of the moratorium was related to rational land-use decisions, and as

such, fails to shock the conscience. See Bituminous Materials, Inc. v. Rice County, 126

F.3d 1068, 1070-71 (8th Cir. 1997) (despite personal animus, zoning board “had rational

bases” to restrict the plaintiff’s permit). Although the moratorium might not have been in

accordance with state law when enacted, even “[a] bad-faith violation of state law

remains only a violation of state law.” Chesterfield Development Corp. v. City of

Chesterfield, 963 F.2d 1102, 1105 (8th Cir. 1992), cited in United Artists, 316 F.3d at

402. The defendants’ subsequent actions were related to or stemmed from the

moratorium, and also fail to shock the conscience, either individually or as a whole.

       Detailed discussion of the plaintiffs’ other contentions is not necessary. Plaintiffs

claim that defendants interfered with the Corneals’ contract to sell property to a third

party, because the solicitor told the buyers’ attorney that he doubted a subdivision

ordinance would be adopted by the closing date and may have said that the supervisors

would not grant plaintiffs subdivision approval. The buyers pulled out of the contract.




   1
    Plaintiffs suggest that one of the defendants had a personal interest in the property,
which had previously belonged to that defendant’s grandfather in the 1960s. We agree
with the district court that no reasonable jury could conclude that the purported
motivation was determinative to the defendants’ conduct. “Mere speculation about the
possibility of the existence of such facts does not entitle [plaintiffs] to go to trial.”
Sterling Nat’l Mortgage Co., Inc. v. Mortgage Corner, Inc., 97 F.3d 39, 45 (3d Cir. 1996).

                                              4
Such facts fail to show an intent to interfere and an absence of privilege or justification,

both elements of an intentional interference claim. See Triffin v. Janssen, 626 A.2d 571,

574 (Pa. Super. 1993) (listing elements and holding that plaintiff failed to meet burden to

show defendant lawyer’s conduct was unprivileged or unjustified). 2

       Finally, as the claims in this case were properly dismissed, issues regarding the

dismissal of the solicitor are moot. Amendment would be futile as it would not change

the outcome. See Krantz v. Prudential Invs. Fund Mgmt. LLC, 305 F.3d 140, 144 (3d

Cir. 2002) (futility justifies denial of leave to amend).

       Accordingly, the judgment of the district court will be affirmed.




   2
    The only state claim raised in this appeal is the interference with contracts claim.
Although plaintiffs broadly pray for reversal of their “state law claims,” such a passing
reference is insufficient to bring unaddressed issues before this Court on appeal.
Simmons v. City of Phila., 947 F.2d 1042, 1066 (3d Cir. 1991).

                                               5